DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and recite the limitation, “a precursor between the oxidized gate skirts and the oxide layer, wherein the precursor is selected from the group consisting of (N,N-dimethylamino)trimethylsilane, (CH3)3SiN(CH3)2, vinyltrimethoxysilane, trivinylmethoxysilane (CH2/4CH)3SiOCH3), tetrakis (dimethylamino) silane Si(N(CH3)2)4, tris(dimethylamino)silane (TDMAS) SiH(N(CH3)2)3, CH2/4CHSi(OCH3)3, Diisopropylaminosilane (DIPAS) with oxygen 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 12, 15, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park [US 2015/0084102 A1] in view of  You et al. [US 2016/0204264 A1], “You.”

Regarding claim 11, Park discloses a device (Fig. 9, 300B) comprising: 
a plurality of fins (Fig. 9, 304X) formed within a substrate (302); 
an oxide layer (306) formed over the substrate (302); 

a plurality of oxidized gate skirts (330) being an extension of the oxide layer** to fill in respective skirt regions formed at a point of intersection of the vertical gate and the plurality of fins (Fig. 9 teaches plurality of oxidized gate skirts are in contact with the top of the oxide layer surface extending upward to fill in respective skirt regions formed at a point of intersection of the vertical gate and the plurality of fins and ¶[0067] teaches the corner insulating spacers material is an oxide material);
and 
spacers (340) formed over the oxide layer (306), along each side of the vertical gate and adjacent to the plurality of oxidized gate skirts (as shown in Fig. 9), 
wherein an uppermost surface of each of the oxidized gate skirts (330) is below the uppermost surface of the vertical gate (320)(as shown in Fig. 9).
Park does not explicitly disclose wherein an uppermost surface of each of the spacers is substantially planar with an uppermost surface of the vertical gate.
However, Park discloses in an alternative embodiment that the second height (Fig. 4A, HB2) of the outer portion insulating spacer (240) may vary within the range between the first height (HB1) of the corner insulating spacer (230) and the height of the top surface of the insulating capping layer (122). Further, You discloses a semiconductor device which includes the gate structure GS2 and the gate structure GS1. The gate includes a spacer (Fig. 4B, 121) may be formed on at least one sidewall of the gate structure.  You discloses the uppermost surface of each of the spacers is coplanar with an uppermost surface of the gate structure.

**The Examiner notes, the language, term, or phrase "being an extension of the oxide layer," is being interpreted as being in contact with and extending in a direction from the oxide layer. If Applicant requires the plurality of oxidized gate skirts to be of the same material and composition as the oxide layer, then the claim may require a 112 new matter rejection because as stated in the Applicant disclosure (¶[0033]) the plurality of oxidized gate skirts is formed after being exposure to a precursor with oxygen plasma as such the material of the oxide layer and the plurality of oxidized gate skirts are not the same material.

Regarding claim 12, Park as modified discloses claim 11, Park as modified further discloses wherein effective area of the spacers includes respective area of the plurality of oxidized gate skirts (Fig. 9 of Park).

Regarding claim 15, Park as modified discloses claim 11, Park discloses the layer is an oxide layer (306) is deposited by atomic layer deposition (ALD) or plasma enhanced ALD.


Regarding claim 16, Park as modified discloses claim 11, Park discloses the oxide layer (Fig. 9, 306) comprises silicon dioxide (SiO2), silicon oxynitride (SiON) or titanium dioxide (TiO2) (Park discloses device isolation layers (306) may be formed of, for example, a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, or a combination thereof (¶[0196])).

Regarding claim 17, Park as modified discloses claim 11, Park discloses the gate (Fig. 9, 320) may be formed of, for example, doped polysilicon. Park discloses the vertical gate (320) is perpendicular to the plurality of fins (304X) (as shown in Fig. 9). Park does not explicitly discloses the vertical gate comprises amorphous silicon (a-Si), silicon germanium (SiGe) or epitaxial silicon.
However, You discloses a semiconductor device with a vertical gate which included a conductive layer (Fig. 3, 114). The gate material includes a non-metal material such as, for example, Si or SiGe. (¶[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material, SiGe, as taught in You in the device of Park as modified such the vertical gate comprises silicon germanium (SiGe) because the selection of an alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Regarding claim 21, Park discloses claim 11,  further, the Examiner notes, the language, term, or phrase “a precursor between the oxidized gate skirts and the oxide layer, wherein the precursor is selected from the group consisting of (N,N-dimethylamino)trimethylsilane, (CH3)3SiN(CH3)2, vinyltrimethoxysilane, trivinylmethoxysilane (CH2/4CH)3SiOCH3), tetrakis (dimethylamino) silane Si(N(CH3)2)4, tris(dimethylamino)silane (TDMAS) SiH(N(CH3)2)3, CH2/4CHSi(OCH3)3, Diisopropylaminosilane (DIPAS) with oxygen plasma as a reactant and bis(ethyl-methyl- amino)silane (BEMAS) with ozone as reactant,” is directed towards the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park [US 2015/0084102 A1] in view of  You et al. [US 2016/0204264 A1], “You” as applied to claim 12 and further in view of Kim et al. [US 2016/0322304 A1], “Kim.”

Regarding claim 13, Park as modified discloses claim 12, Park discloses the pair spacers (140) may be formed of a silicon oxide spacer, a silicon nitride spacer, an air spacer, or a combination thereof (¶[0068]).  Park as modified does not discloses the spacers are formed of amorphous silicon (a-Si), silicon oxycarbonitride (SiOCN) or silicoboron carbonitride (SiBCN).  
However, Kim discloses a semiconductor device with gate spacer (Fig. 3, 180) may be formed on sidewalls of the gate structure (270).   Kim further discloses gate spacer (180) and the fin spacer (190) may include materials such as silicon nitride, silicon oxynitride, silicon oxycarbonitride as suitable dielectric material (¶[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative material, silicon oxycarbonitride, as taught in Kim in the device of Park as modified such that the spacer materials are formed of silicoboron carbonitride (SiBCN) because the selection of an alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Claim 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park [US 2015/0084102 A1] in view of  You et al. [US 2016/0204264 A1], “You” and further in view of further in view of Kim et al. [US 2016/0322304 A1], “Kim.”

Regarding claim 18, Park discloses a device (Fig. 9, 300B) comprising: 
a plurality of fins (Fig. 9, 304X) formed within a substrate (302);
an oxide layer (306) formed over the substrate, the oxide layer comprising silicon dioxide (SiO2), silicon oxynitride (SiON) or titanium dioxide (TiO2) (the oxide layers (306) may be formed of, for example, a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, or a combination thereof (¶[0196]));
a vertical gate (320) formed to extend perpendicularly over the plurality of fins (304X) (as shown); 
a plurality of oxidized gate skirts (330) being an extension of the oxide layer** to fill in respective skirt regions formed at a point of intersection of the vertical gate and the plurality of fins (Fig. 9 teaches plurality of oxidized gate skirts are in contact with the top of the oxide layer surface extending upward to fill in respective skirt regions formed at a point of intersection of the vertical gate and the plurality of fins and ¶[0067] teaches the corner insulating spacers material is an oxide material); and 
spacers (340) extending along sides of the vertical gate and adjacent to the plurality of oxidized gate skirts (as shown), and 5Attorney Docket No.: P8792US00 
wherein an uppermost surface of each of the oxidized gate skirts is below the uppermost surface of the vertical gate (as shown in Fig. 9).
Park does not explicitly disclose wherein an uppermost surface of each of the spacers is substantially planar with an uppermost surface of the vertical gate.

Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date of adjust the height of the spacer as taught in You in the device of Park such that an uppermost surface of each of the spacers is substantially planar with an uppermost surface of the vertical gate because the change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).
Park as modified discloses the pair spacers (140) may be formed of a silicon oxide spacer, a silicon nitride spacer, an air spacer, or a combination thereof (¶[0068]).  Park as modified does not discloses the spacers are formed of amorphous silicon (a-Si), silicon oxycarbonitride (SiOCN) or silicoboron carbonitride (SiBCN).  
However, Kim discloses a semiconductor device with gate spacer (Fig. 3, 180) may be formed on sidewalls of the gate structure (270).   Kim further discloses gate spacer (180) and the fin spacer (190) may include materials such as silicon nitride, silicon oxynitride, silicon oxycarbonitride as suitable dielectric material (¶[0092]).

** The Examiner notes, the language, term, or phrase "being an extension of the oxide layer," is being interpreted as being in contact with and extending in a direction from the oxide layer. If Applicant requires the plurality of oxidized gate skirts to be of the same material and composition as the oxide layer, then the claim may require a 112 new matter rejection because as stated in the Applicant disclosure (¶[0033]) the plurality of oxidized gate skirts is formed after being exposure to a precursor with oxygen plasma as such the material of the oxide layer and the plurality of oxidized gate skirts are not the same material.

Regarding claim 22, Park discloses claim 18,  further, the Examiner notes, the language, term, or phrase “a precursor between the oxidized gate skirts and the oxide layer, wherein the precursor is selected from the group consisting of (N,N-dimethylamino)trimethylsilane, (CH3)3SiN(CH3)2, vinyltrimethoxysilane, trivinylmethoxysilane (CH2/4CH)3SiOCH3), tetrakis (dimethylamino) silane Si(N(CH3)2)4, tris(dimethylamino)silane (TDMAS) SiH(N(CH3)2)3, CH2/4CHSi(OCH3)3, Diisopropylaminosilane (DIPAS) with oxygen plasma as a reactant and bis(ethyl-methyl- amino)silane (BEMAS) with ozone as reactant,” is directed towards the process of making the plurality of oxidized gate skirts.  It is well settled that "product by .

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant has argued that the applied art, “plurality of oxidized gate skirts formed from being an extension of the oxide layer,” see remarks on page 7-11. 
The Examiner respectfully disagrees.  The claim limitation "being an extension of the oxide layer," is being interpreted as being in contact with and extending in a direction from the oxide layer. If Applicant requires the plurality of oxidized gate skirts to be of the same material and composition as the oxide layer, then the claim may require a 112 new matter rejection because as stated in the Applicant disclosure (¶[0033]) the plurality of oxidized gate skirts is formed after being exposure to a precursor with oxygen plasma as such the material of the oxide layer and the plurality of oxidized gate skirts are not the same material. As such, the rejection under 35 U.S.C. 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner




/P.M.R/
Examiner, Art Unit 2891       

/MARK W TORNOW/Primary Examiner, Art Unit 2891